■ SIMS,- Chief Justice.
Chester Elza has appealed from a judgment sentencing him to two years in the state reformatory for carrying concealed a deadly weapon. KRS 435.230.
: It is established by the evidence that the weapon in question was being carried In *276the glove compartment of defendant’s automobile.
We held in Williams v. Commonwealth, Ky., 261 S.W.2d 807, that it is not a violation of KRS 435.230 to carry a weapon in the glove compartment of an automobile. That case is controlling here.
The judgment is reversed.